Title: From John Adams to Robert R. Livingston, 31 October 1782
From: Adams, John
To: Livingston, Robert R.



No. 1
Sir
Paris October 31 1782.

Having executed the Treaty of Commerce, at the Hague and dispatched four Copies of it, by four different Vessells bound to America from the Texel, and having Signed a Sufficient Number of Obligations to leave in the Hands of Messrs Willinks, Vanstaphorst and De La Lande and Fynje, and having received Information from Mr Jay, that Mr Oswald had recd a Commission from the King his Master under the Great Seal of Great Britain, to treat with the Commissioners of the United States of America I Set off, for Paris, where I arrived, on Saturday the Twenty Sixth of this Month, after a tedious Journey, the Roads being on account of long continued Rains, in the worst Condition, I ever knew them.
I waited, forthwith, on Mr Jay, and from him learned the present State of the Conferences.— It is not possible at present to enter into Details; All I can Say is in General that I had the Utmost Satisfaction in finding that he had been all along acting here upon the Same Principles upon which I had ventured to Act in Holland, and that We were perfectly agreed in our Sentiments and Systems.— I cannot express it better than in his own Words “To be honest and gratefull to our Allies, but to think for our selves.”— I find a Construction put upon one Article of our Instructions by Some Persons, which I confess I never put upon it my self. it is represent by Some, as Subjecting Us to the french Ministry, as taking away from us, all right of Judging for ourselves, and obliging us to agree to whatever the french Ministers Shall advise us too, and to nothing without their Consent.— I never Supposed this to be the Intention of Congress. if I had, I never would have accepted the Commission, and if I now thought it their Intention, I could not continue in it. I cannot think it possible to be the Design of Congress. if it is, I hereby resign my Place in the Commission and request that another Person may be immediately appointed in my Stead.
Yesterday, We met Mr Oswald, at his Lodgings, Mr Jay Mr Franklin and my self on one Side and Mr Oswald assisted by Mr Stretchy, a Gentleman whom I had the Honour to meet in Company with Lord How upon Staten Island, in the year 1766 and assisted also by a Mr Roberts, a Clerk in Some of the public offices, with Books, Maps and Papers, relative to the Boundaries. We have to Search, the Boundaries of Grenada the two Floridas, ancient Canada according to the Claims of the French, Proclamation Canada, Act of Parliament Canada &c and the Bounds of Nova Scotia and of most if not all the thirteen States.—
I arrived in a lucky moment, for the Boundary of the Massachusetts because I brought with me, all the essential Documents relative to that object, which are this day to be laid before the Gentle men my Colleagues in Conference at my House, and after wards, before the Brit Mr Oswald.—
It is now apparent at least to Mr Jay and my self, that in order to obtain the Western Lands, the Navigation of the Missisipi, and the Fishery or any of them We must act with Firmness and Independence as well as Prudence and Delicacy. With these there is little doubt We may obtain them all.—
Yesterday I visited Mr Brantzen the Dutch Minister, and was by him very frankly and candidly informed of the whole Progress of the Negotiation on their Part.— it is very Shortly told.— They have exchanged full Powers with Mr Fitzherbert, and communicated to him, their Preliminaries, according to their Instructions, which I have heretofore transmitted to Congress.— Mr Fitzherbert has Sent them to London and recd an Answer. but has communicated to them no more of this Answer, than this, that those Preliminaries are not relished at St James’s.— He excused his not having Seen them for 6 or 7 days, by pretence of Indisposition, but they are informed he has made frequent Visits to Versailles during those days, and Sent off and received Several Couriers.—
How the Negotiation advances, between Mr Fitzherbert and the C. de Vergennes and the C. D’Aranda, We know not.—
The Object of Mr De Raynevals Journey to London, is not yet discovered by any of Us.— It is given out, that he was Sent to See, whether, the British Ministry were in Earnest. But this is too general. it is Suspected that he went to insinuate Some thing relative to the Fishery and the Boundaries, but it is probable he did not Succeed respecting the former, and perhaps not entirely with respect to the latter.—
With Great Respect &c
